 

March 11, 2019

VIA ELECTRONIC MAIL

Joel Bonnette, Manager

Bombshell Technologies, LLC

25769 Royal Birkdale,

Denham Springs, Louisiana 70726

RE:LETTER OF INTENT
Dear Mr. Bonnette: 

This letter of intent (“LOI”) is being sent on behalf of GROW CAPITAL, INC
(“GC”), a Nevada corporation, regarding GC’s proposal to effectuate a merger
between BOMBSHELL TECHNOLOGIES, LLC, a Nevada limited liability company
(“Bombshell”) and GC whereby the Bombshell Shareholders (defined below) convey
all of the right, title and interest in and to all of the issued and outstanding
shares of capital stock of Bombshell (the “Ownership Interest”) in exchange for
newly authorized shares of common stock of GC equivalent to the value of
Bombshell, as determined by an independent appraiser and agreed by GC and
Bombshell (the “Exchange Shares") to the Bombshell Shareholders. The exchange
proposed below (the “Exchange”) is expressly subject to the approval of all
parties interested in the Exchange. Each of Bombshell and GC shall be
collectively referred to, herein, as the “parties” and each, individually, as a
“party.”

It is currently contemplated by the parties that the general terms and
conditions of the Exchange will be as follows:

1. Transaction Structure.

a.The Exchange is proposed as a stock-for-stock acquisition of Bombshell by GC
and is intended by the parties to qualify as a tax-free reorganization under
Section 368(a)(1)(A) of the United States Internal Revenue Code of 1986, as
amended (the “Code”). 

b.A material condition precedent to the Exchange will be the conversion of
Bombshell as a business entity from a Nevada limited liability company to a
Nevada corporation. The company has TEN THOUSAND (10,000) membership units
issued and outstanding between its SIX (6) members. Upon the date of Bombshell’s
successful conversion to a Nevada corporation (the “Conversion Date”), Bombshell
shall authorize and issue shares of common stock to its then-stockholders (the
“Shareholders”) in proportion to their current membership unit percentage
interests. 

c.As soon as practicable following the Conversion Date and receipt of all
required regulatory approvals, including FINRA, satisfactory to GC, GC will
authorize the Exchange Shares at a share price determined by the Thirty (30) Day
Volume Weighted Average Price (the 

“VWAP”) as of the Conversion Date, calculated through  3/12/2019

--------------------------------------------------------------------------------



Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 2 of 7

d. Bombshell Shareholders shall convey ONE HUNDRED PERCENT (100%) of the issued
and outstanding shares of capital stock of Bombshell to GC. As exclusive
consideration for its acquisition of the Ownership Interest, GC shall issue the
Exchange Shares to the Shareholders.

e.Subject to GC’s satisfaction that all of the Bombshell Shareholders are
“accredited investors” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
GC anticipates the issuance of the Exchange Shares in the Exchange will be
conducted as a private placement exempt from registration under Section 4(a)(2)
under the Securities Act, and the rules and regulations promulgated thereunder.
Accordingly, the securities to be issued in the Exchange will not have been
registered under the Securities Act, or any state securities laws, at the time
of the Exchange. GC will grant the Bombshell Shareholders customary registration
rights to register the Exchange Shares received by the Bombshell Shareholders in
the Exchange. 

f.In agreeing to the overall transaction structure as described herein, and
notwithstanding anything else herein, the parties further agree that (i) they
will employ their commercial best efforts to ensure no material adverse tax
consequences to GC upon a merger of Bombshell with GC; in the event of such
material adverse tax consequences the purchase price will be adjusted by the
return or cancelation of Exchange Shares sufficient to offset such consequences
to GC (ii) all of the assets, tangible or intangible, used in, or arising out
of, and the conduct of the business operations of Bombshell, are now and will be
owned by Bombshell or otherwise properly held by Bombshell under valid leases,
licenses or other enforceable contractual agreements; (iii) Bombshell has no
subsidiaries; and (iv) there are no and there will not be other securities
outstanding convertible or exchangeable into shares of capital stock, nor any
agreements of any kind relating to the issuance of any shares of capital stock
or other securities of Bombshell under the terms of any options, warrants or the
like. 

2. Consideration and Closing.

a. Exchange. On the terms and subject to the conditions set forth in this LOI,
at the Closing (as defined below) (i) Bombshell’s Shareholders will sell,
convey, transfer and assign to GC, free and clear of all liens, pledges,
encumbrances, changes, restrictions or known claims of any kind, nature or
description, and GC will accept from Bombshell’s Shareholders, ONE HUNDRED
PERCENT (100%) of the outstanding securities of Bombshell consisting entirely of
Bombshell’s shares of common stock authorized and issued upon the Conversion
Date (the “Bombshell Shares”), in the individual amounts to be set forth in the
SEA (as defined below), and (ii) in exchange for the conveyance of the Bombshell
Shares, GC will issue to Bombshell’s Shareholders, and Bombshell’s Shareholders
will accept from GC, a total number of newly issued shares of common stock of GC
collectively valued at a share price determined as set forth in paragraph 1(c)
above (the “GC Shares”), in the individual amounts to be set forth and allocated
as per the terms

--------------------------------------------------------------------------------



 

Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 3 of 7

of the SEA. Upon completion of the Exchange, all of the shares of capital stock
of Bombshell shall be held by GC.

b. Section 368 Reorganization. For federal income tax purposes, the Exchange is
intended to constitute a “reorganization” within the meaning of Section 368 of
the Code, and the parties shall report the transactions contemplated by this
Exchange consistent with such intent and shall take no position in any tax
filing or legal proceeding inconsistent therewith. The parties to this LOI
hereby agree to take all actions necessary to ensure that, in the Definitive
Documents (as defined below), the Exchange contemplated herein is duly
structured, implemented, characterized as and understood to be a “plan of
reorganization” within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations. None of GC or Bombshell has taken or failed
to take, and after the Closing Date (as defined below), GC shall not take or
fail to take, any action which reasonably could be expected to cause the
Exchange to fail to qualify as a “reorganization” within the meaning of Section
368(a) of the Code.

c. Conditions. GC’s obligation to close the proposed exchange would be subject
to customary conditions, including:

i.the parties have secured and agreed upon an independent, third-party valuation
of Bombshell; 

ii.GC’s satisfactory completion of due diligence; 

iii.approval of the proposed Exchange by the board of directors and Bombshell
Shareholders; 

iv.the parties’ execution and delivery of the definitive Stock Exchange
Agreement (defined below); 

v.the approval of an increase in the authorized shares of common stock of GC by
GC’s board of directors and a majority of GC’s stockholders, and related
approval by FINRA; 

vi.receipt of all regulatory approvals and third-party consents on terms
satisfactory to GC; 

vii.no material adverse change in the business, results of operations,
prospects, condition (financial or otherwise) or assets of Bombshell; 

viii.Bombshell's representations and warranties in the Stock Exchange Agreement
being true and accurate at the closing; and 

ix.no person or government entity having commenced or threatened to commence any
litigation or proceeding to challenge, restrain, or otherwise interfere with the
proposed Exchange. 

d.Closing. The closing of the Exchange shall occur on April 30, 2019 (the
“Closing”), or as otherwise agreed by the parties. The Closing will take place
at time and place or manner as may be agreed upon by the parties. The date of
the Closing may be agreed and changed by mutual agreement of the parties (the
“Closing Date”). 

--------------------------------------------------------------------------------



Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 4 of 7

e. Anti-Dilution. The GC Shares issuable upon exchange and the Bombshell Shares
to be exchanged pursuant to Section 2(a) shall be appropriately adjusted to take
into account any other stock split, stock dividend, reverse stock split,
recapitalization, or similar change in common stock of GC or common stock of
Bombshell, as the case may be, which may occur between the date of execution of
this LOI and the Closing, as to the GC Shares or Bombshell Shares, as the case
may be.

3. The Definitive Documents.

a.The Stock Exchange Agreement. The parties agree to negotiate in good faith the
proposed
terms of a definitive Stock Exchange Agreement (the “SEA”), and any ancillary
documents thereto and acknowledge that the SEA and such ancillary documents
shall include customary representations, warranties, covenants, closing
conditions, indemnities, escrows, and non-competition agreements that are usual
and customary for this type of Exchange; 

b.Intellectual Property Transfer Agreements. The parties agree to review and
approve documents attendant to the irrevocable transfer, assignment, and
conveyance to GC of any and all right, title, and interest in the United States
and throughout the world in and to the intellectual property owned by Bombshell
as necessary and appropriate; 

c.Amended and Restated Bylaws. The parties agree to review and approve customary
Amended and Restated Bylaws for GC (the “Bylaws”) pursuant to which GC and
Bombshell will set forth their respective rights and obligations in connection
with the management, incentives and future operation of GC; 

d.Registration Rights Agreement. GC and the Bombshell Shareholders will enter
into a registration rights agreement whereby GC will grant the Bombshell
Shareholders customary registration rights; and 

e.Any other agreements that may be necessary to effect the Exchange, as may be
negotiated and agreed to by both parties, whether or not filed with any
governmental agency or regulator (all of the documents listed under this Section
3 will be defined collectively as, the “Definitive Documents”). 

4. Due Diligence. The parties shall provide reasonable access to each other and
their respective legal counsel, accountants, consultants and other designated
representatives (collectively, the “Parties’ Representatives”) to perform a due
diligence review of all matters pertaining to the Exchange. The parties agree
also to disclose or make available to the other party and the Parties’
Representatives, during normal business hours, such books, agreements, papers
and records reasonably requested by such parties, relating to the Exchange.
Furthermore, each party will cause the respective Parties’ Representatives to
cooperate fully in connection with its due diligence investigation. In the event
the parties terminate their discussions for any reason, each of the parties
shall promptly return all documents and other materials provided to it.

--------------------------------------------------------------------------------



Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 5 of 7

5. Confidentiality. Each party hereto agrees that it will not make any public
disclosure, other than to its respective attorneys, accountants, consultants
financial advisors and/or financing sources (who will be advised of the
existence of the restrictions contained in this paragraph prior to disclosure),
of the existence of this LOI or any of its terms without first advising the
other party and obtaining the written consent of such other party to the
proposed disclosure, unless such disclosure is required by applicable law or
regulation (including applicable franchise laws), in which event the party
contemplating disclosure will inform the other party of, and obtain their
written consent to, the form and content of such disclosure, which consent will
not be unreasonably withheld or delayed. Upon request by either party, the
parties will return all written material delivered to it by the other party and
will not retain any copies thereof.

6.Exclusivity. In consideration of GC incurring fees, expenses and other costs,
and 

committing its management time and resources, in connection with the proposed
Exchange, Bombshell agrees that during the Exclusivity Period, Bombshell shall
not, directly or indirectly, offer to sell or enter into negotiations to sell
any of its membership units or Bombshell Shares, and Bombshell shall refrain,
and shall cause its officers, directors, employees, members, stockholders and
any investment banker, attorney, accountant or other agent retained by it or
them to refrain, from initiating or soliciting any inquiries or making any
proposals with respect to, or engaging in negotiations concerning, or providing
any confidential information or data to or having any discussions with any
person relating to, any acquisition, disposition, business combination by way of
merger, consolidation, share exchange or other transaction, or purchase of all
or any significant portion of the assets or business operations, or any
controlling equity interest in, Bombshell. Bombshell shall immediately cease and
cause to be terminated any existing activities, discussions or negotiations with
any persons conducted heretofore with respect to the foregoing.

For purposes of this Section 6, “Exclusivity Period” means the period commencing
on the date of this LOI and ending at 5:00 p.m. P.S.T. on the date that is 180
days from the date of this LOI.

7.Expenses. Each party will pay its own costs and expenses in connection with
the transaction contemplated herein, the Exchange, the Definitive Documents and
the preparation of this LOI. 

8.Indemnification. Bombshell represents and warrants that GC will not incur any
liability of any kind or nature whatsoever in connection with the consummation
of the Exchange and related transactions, to any third party with whom Bombshell
or its agents have had discussions regarding the disposition of the Ownership
Interests, and Bombshell agrees to indemnify, defend and hold harmless GC, its
officers, directors, stockholders, lenders and affiliates from any claims by or
liabilities to such third parties, including any legal or other expenses
incurred in connection with the defense of such claims. 

9.Conduct of Business. Bombshell agrees that pending finalization of the
Definitive Documents, Bombshell, in all material aspects, will operate its
business only in the usual, 

--------------------------------------------------------------------------------



Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 6 of 7

regular and ordinary manner and in accordance with past practice so as to
maintain the goodwill it now enjoys, and to the extent consistent with such
operation, it will use its best efforts to preserve its present officers and
employees and to preserve relationships with customers and others having
business dealings with it, including, but not limited to, paying suppliers and
vendors in accordance with its usual business practices in a timely fashion.

10.Governing Law. This LOI will be governed by the internal laws of the State of
Nevada, and each party hereby irrevocably submits to the exclusive jurisdiction
and venue of the state courts of the State of Nevada or the United States
District Court located in the State of Nevada. 

11.Binding Effect. Except for Sections 5 & 6 which are intended to create
binding obligations, it is understood that no legal obligation or liability to
effect the Closing will be created by this LOI and that the legal obligations
and the liabilities of the parties to effect the Closing are to arise only upon
the duly authorized execution and delivery of the Definitive Documents. 

* * *

--------------------------------------------------------------------------------



 

Joel Bonnette, Manager

Bombshell Technologies, LLC
March 11, 2019

Page 7 of 7

If you are in agreement in principle with the terms and conditions of the
proposal herein, please so acknowledge by executing an original of this LOI and
returning it to GC. This LOI may be executed in multiple counterparts, each of
which may be deemed an original and such counterparts together will constitute
one and the same instrument.

 

Sincerely, 

GROW CAPITAL, INC. 

 

/s/ Jonathan Bonnette 

JONATHAN BONNETTE, CEO 

 

 

Enclosures

 

Acknowledged and Agreed:

 

/s/ Joel Bonnette

Joel Bonnette, Manager

BOMBSHELL TECHNOLOGIES, LLC